Title: To Thomas Jefferson from George Muter, [7 January 1781]
From: Muter, George
To: Jefferson, Thomas



Sir
Sunday evening [7 January 1781]

Colo. Syme is here, and his militia are mostly at Westham. From some difficultys that arise in consequence of the orders he has received, he is induced to send his son to wait on your Excellency for orders. I beg leave to refer to him for particulars.
I have a letter from Mr. Rose: Majr. Peirce (he informs) with two pieces of artillery, and stores to a considerable amount are at Goochland Court house. He intends to wait your Excellency as soon as he can.
Majr. Claiborne has orders from Barron Steuben to send 20.000 cartridges to Genl. Neilson. That (or rather a larger) quantity is on this side the river somewhere above but the Majr. and myself, will find it difficult to get an express to send to order it down. He is now gone in search of one.
Mr. Anderson has saved some of his tools: his bellows are all gone. Mr. Moody’s tools are some part lost, but still he has a considerable part remaining.
The damage at the Palace is very triffling; hardly worth speaking of.
It seems most probable, from what I have heard, that the British are gone to Westover again: tho’ I can learn nothing certain.
I have the honour to be Your Excellency’s most hl servt,

George Mut[er]


The brass cannon that cou’d not be carried off, and were put in the river, are lost. The Enemy had intelligence where they were, and got them up and carried them off.

 